Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 1 of 26 PageID #:227




                EXHIBIT D
Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 2 of 26 PageID #:228

                                                                                 1

   1                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                             EASTERN DIVISION
   3
       IN RE:                                   )   MDL 2455
   4                                            )
     STERICYCLE, INC., STERISAFE                )   Case No. 13 C 5795
   5 CONTRACT LITIGATION                        )
                                                )   Chicago, Illinois
   6                                            )   October 26, 2017
                                                )   9:11 a.m.
   7                                            )
                                                )
   8                                            )
   9                         TRANSCRIPT OF PROCEEDINGS
                       BEFORE THE HONORABLE MILTON I. SHADUR
 10
       APPEARANCES:
 11
       For Class Plaintiffs: MR. STEVEN W. BERMAN
 12                          MR. GARTH WOJTANOWICZ
                             Hagens Berman Sobol Shapiro, LLP
 13                          1918 8th Avenue
                             Suite 3300
 14                          Seattle, WA 98101
                             (206) 623-7292
 15                          E-mail: Steve@hbsslaw.com
 16                                MS. ELIZABETH A. FEGAN
                                   (Via speakerphone)
 17                                Hagens Berman Sobol Shapiro, LLP
                                   455 N. Cityfront Plaza Drive
 18                                NBC Tower - Suite 2410
                                   Chicago, IL 60611
 19                                (708) 628-4960
                                   E-mail: Beth@hbsslaw.com
 20
 21    Court Reporter:
 22                  KATHLEEN M. FENNELL, CSR, RPR, RMR, FCRR
                              Official Court Reporter
 23                        United States District Court
                      219 South Dearborn Street, Suite 2524-A
 24                          Chicago, Illinois 60604
                            Telephone: (312) 435-5569
 25                            www.KathyFennell.com
Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 3 of 26 PageID #:229

                                                                                 2

   1   APPEARANCES:      (Continued)
   2   For Alabama plaintiffs,
       Internal Medicine
   3   Associates and
       Surgical Specialists: MR. BENJAMIN B. COULTER
   4                         (Via speakerphone)
                             Burr & Forman LLP
   5                         420 North 20th Street
                             Suite 3400
   6                         Birmingham, AL 35203
                             (205) 251-3000
   7                         E-mail: Benjamin.Coulter@burr.com
   8   For the Mississippi
       Plaintiffs:                 MR. SAMUEL D. GREGORY
   9                               (Via speakerphone)
                                   Baker Donelson Bearman Caldwell &
 10                                Berkowitz
                                   P.O. Box 14167
 11                                Jackson, MS 39236-4167
                                   (601) 969-4656
 12                                E-mail: Sdgregory@bakerdonelson.com
 13    For the Defendants:         MR. MARK S. MESTER
                                   MS. KATHLEEN P. LALLY
 14                                Latham & Watkins LLP
                                   330 N. Wabash Avenue
 15                                Suite 2800
                                   Chicago, IL 60611
 16                                (312) 876-7700
                                   E-mail: Mark.mester@lw.com
 17                                         Kathleen.lally@lw.com
 18
 19
 20
 21
 22
 23
 24
 25
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 4 of 26 PageID #:230

                                                                                               3

              1          (Proceedings heard in open court:)
              2               THE COURT:     Okay.
              3               THE CLERK:     13 C 5795, In the Matter of Stericycle,
              4   Inc.
09:11:12      5               THE COURT:     You also ought to add the MDL number.
              6               THE CLERK:     Oh, I don't have it.
              7               THE COURT:     2455.
              8               THE CLERK:     Okay, MDL 2455.
              9               THE COURT:     Counsel here in court, and then there are
09:11:25    10    counsel I think that are out on speakerphone.               So let's hear
            11    from counsel here in court in the first instance.
            12                MR. BERMAN:     Good morning, your Honor.         Steve Berman
            13    and Garth Wojtanowicz, my partner, on behalf of the class.
            14                THE COURT:     Good morning.
09:11:39    15                MR. MESTER:     Mark Mester and Kate Lally on behalf of
            16    Stericycle.
            17                THE COURT:     Good morning.
            18                Now, counsel out on Telephoneland, if you'd please
            19    first identify yourselves and whom you're representing, and
09:11:52    20    then whenever you have occasion to speak again, please give
            21    your name up front so that the courtroom can get on the record
            22    whom is saying what.
            23                So let's have the appearances first.
            24                MS. FEGAN:     Good morning, your Honor.         Elizabeth
09:12:15    25    Fegan from Hagens Berman for plaintiff.
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 5 of 26 PageID #:231

                                                                                                 4

              1               THE COURT:     I'm sorry?
              2               MS. FEGAN:     Elizabeth Fegan on behalf of plaintiffs.
              3               THE COURT:     Okay.    So you're just an adjunct also to
              4   counsel who are in court on behalf of the plaintiff --
09:12:30      5               MS. FEGAN:     Correct.
              6               THE COURT:     -- right?
              7               MS. FEGAN:     That's correct, your Honor.
              8               THE COURT:     Okay.    Next?
              9               MR. COULTER:     Good morning, your Honor.          Ben Coulter
09:12:40    10    from Burr Forman for Alabama plaintiffs --
            11                THE COURT:     Yes.
            12                MR. COULTER:     -- Internal Medicine Associates and
            13    Surgical Specialists.
            14                THE COURT:     Anybody?
09:12:55    15                MR. GREGORY:     Hi, yes, your Honor.        This is Samuel
            16    Gregory.     I'm with the law firm Baker Donelson, and we
            17    represent the Mississippi plaintiffs in one of the tag-along
            18    actions.
            19                THE COURT:     You haven't filed anything.          I gather you
09:13:07    20    want to make sure that you know what's happened, right?                   Or
            21    have you filed something?
            22                MR. GREGORY:     Correct, your Honor.
            23                THE COURT:     Okay, thank you.
            24                MR. GREGORY:     We had filed --
09:13:20    25                THE COURT:     I'm not asking you to file.          I'm asking
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 6 of 26 PageID #:232

                                                                                              5

              1   if you had filed.       Is the answer no?
              2               MR. BERMAN:     To my knowledge, we have not seen
              3   anything.
              4               THE COURT:     Okay.
09:13:29      5               All right, now, everybody can be seated because, as
              6   you know, this is my first day back after a big lapse, and I'm
              7   delighted to say that you're the last leaf on the tree,
              8   although I'm not delighted to be retiring at the end of this
              9   thing, but I have a number of things that I want to cover
09:13:49    10    upfront, and then we'll talk about where we are both in terms
            11    of the preliminary approval order and also what -- a
            12    memorandum opinion and order that I have signed and am
            13    issuing.     And I have -- Carol has copies for each of you who's
            14    in court of the memorandum opinion and order.
09:14:17    15                THE CLERK:     Right.
            16           (Tendered.)
            17                THE COURT:     Now, this is a document you haven't seen,
            18    but you're going to get a chance to see it obviously.                 There's
            19    no reason that anybody has to be standing around shifting from
09:14:28    20    foot to foot.      Shifting from foot to foot is somewhat
            21    difficult for me anyway these days, but for you out of mercy,
            22    if nothing else, I'll let you sit down because I also have a
            23    couple of oral remarks at the beginning, which are not going
            24    to be of record but give you something in the way of
09:14:50    25    background as to why we are here and where we're here in terms
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 7 of 26 PageID #:233

                                                                                            6

              1   of the memorandum opinion and order, as well as looking at the
              2   preliminary approval order.
              3               So you can all be seated.
              4               MR. MESTER:     Thank you.
09:15:05      5               THE COURT:     You'll get an opportunity to talk
              6   afterwards, of course.
              7               As I say, this is not really a matter of record what
              8   I'm going to be dealing with orally, but it is really
              9   background explanation of why we are here and what we're going
09:15:26    10    to be doing here.       So I'd appreciate it if you'd just listen
            11    to this one as an oral statement.
            12                As you know, this is the date that was previously set
            13    for either the approval or non-approval of the proposed
            14    settlement agreement, which has been supported by very
09:15:45    15    extensive documentation.         But before I turn to that task, I do
            16    want to make this preliminary oral statement about the
            17    document, the accessory memorandum opinion and order that you
            18    haven't previously seen but are going to be receiving this
            19    morning.     And you're going to get time to do that, so you
09:16:06    20    don't have to try to start reading it now.
            21                Class actions under the Federal Rules of Procedure
            22    and the statute setting the operative standards for
            23    considering them by the judiciary have, as all of you know,
            24    always been a source of controversy.            That hasn't been limited
09:16:28    25    to consumer class actions, but they extend as well to any
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 8 of 26 PageID #:234

                                                                                             7

              1   situations in which it is, for one reason or another, usually
              2   for multiple reasons, unrealistic to expect that individual
              3   claims are going to be pursued against defendants who have far
              4   more resources to fight the litigation.
09:16:52      5               Sometimes the views of people who are hostile to
              6   class actions as such are bolstered by the conduct of class
              7   counsel who regrettably view such actions as a sort of
              8   warrior-oriented rather than class-member-oriented vehicle.
              9   The best -- well, that's not true.            More accurately, the worst
09:17:16    10    example of that mindset in this circuit, as you probably know,
            11    came just two months ago, August 25th, almost two months to
            12    the day, in the Subway Footlong Sandwich Litigation in which
            13    our Court of Appeals, quite justifiably, threw out a
            14    settlement that had set a cap of a little more than a half
09:17:38    15    million, 525,000, on the fees of class counsel.               And I just
            16    picked two pungent paragraphs from that one to tell you why
            17    they said it.
            18                They said, "First, the injunctive relief approved by
            19    the district judge is utterly worthless.             The settlement
09:17:57    20    enriches only class counsel and, to a lesser degree, the class
            21    representative.       Because the settlement yields fees for class
            22    counsel and zero benefits for the class, the class should not
            23    have been certified.        The settlement should not have been
            24    approved.     Because these consolidated class actions seek only
09:18:18    25    worthless benefits for the class, they should have been denied
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 9 of 26 PageID #:235

                                                                                              8

              1   out of hand."
              2               Now, that highlights really and puts in stark relief
              3   the appearance and importance of a fairly balanced statement,
              4   an ideal that has, I find, been met most admirably here.
09:18:43      5               One of the components of the parties' submission as
              6   you know is the preliminary approval order that has been
              7   tendered by Hagens Berman, whose total presentation has
              8   been -- has more than validated, as I think of it, any initial
              9   designation of them as interim class counsel, lead counsel,
09:19:01    10    and then my appointment of them this last February as class
            11    counsel.
            12                There's some irony in that, and that is, the better
            13    that a preliminary approval order prescribes a very carefully
            14    crafted procedure that looks toward a fair, reasonable and
09:19:22    15    adequate outcome, while it also anticipates and provides
            16    procedures to foster that end, some objector might be tempted
            17    to say, oh, that's just boilerplate.            Not so.     That possible
            18    reaction could not really be farther from the truth.
            19                For that reason, I have separately prepared this
09:19:43    20    memorandum opinion and order that, as I say, you haven't seen,
            21    but you're going to be given an opportunity to read over and
            22    respond.     We'll take a break for that purpose.
            23                That's one that has dealt with each section in the
            24    proposed settlement agreement.           It's replete with adjectives
09:20:02    25    that I very seldom use in my opinions dealing with submissions
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 10 of 26 PageID #:236

                                                                                             9

              1    by counsel.     After all, when you do that, overuse cheapens the
              2    currency, as I think of it.         But in this instance, every
              3    characterization of the settlement agreement that you'll find
              4    in my opinion and of the Hagens Berman handling by using such
09:20:24      5    terms as "comprehensive," "professionalism of the highest
              6    order," "impeccable," "high quality work product," "a model,"
              7    and "well-drafted class actions treatment of the highest
              8    order" is entirely merited, as I think of it.
              9               So what I've done is to produce a written opinion
09:20:45     10    that does talk about every section of the settlement agreement
             11    so that you'll see that what we're dealing with is not just
             12    boilerplate.      It is not just language.        It is really, as I
             13    have thought of it, an in-depth analysis of the document,
             14    section by section, commenting on its use, and also of things
09:21:11     15    that you might perhaps think of as surplusage.              Not at all.
             16    Not at all.     In every instance, the thing that's done there in
             17    each of these sections provides the ample opportunity for
             18    objection and for comment and provides a timetable for that
             19    purpose.
09:21:37     20               So, one copy, as I say, has been prepared for each of
             21    you of this memorandum opinion and order, and we're going to
             22    take a break later on to give you the opportunity to read it.
             23    And because it's supplemental to and it does not alter the
             24    materials that you've already seen, I would expect, I hope, I
09:22:00     25    may be wrong, but I hope a minimal need for comment on it.
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 11 of 26 PageID #:237

                                                                                               10

              1               Now, having said that, I should say something to the
              2    Alabama plaintiffs in that regard, which you'll see covered in
              3    the opinion, and that is, I'm not sure whether this
              4    represents, and I don't mean to be inordinate in criticizing
09:22:21      5    because I don't intend it that way, I suspect that this may
              6    represent some possible lack of experience or perhaps some
              7    absence of a full understanding of a preliminary approval
              8    order of the type that's been tendered here, and of objections
              9    to them, because you get an ample opportunity, if you look at
09:22:48     10    the timetable that was set up as an adjunct to the preliminary
             11    approval order, to see that at every step of the way, there's
             12    an opportunity to voice objections.
             13               Now, why do I say it doesn't make sense to do, for
             14    example, what the Alabama plaintiffs have done?               And I'm not
09:23:07     15    saying this critically because they certainly are entitled to
             16    objections, and as a matter of fact, as you'll see, I am
             17    denying it quite without prejudice because they have multiple
             18    opportunities to interpose objections, to decide to step out
             19    if they so wish, and, if you think about it, to do it
09:23:27     20    piecemeal really makes no sense.           That is, to have one side or
             21    one party and one of the constituents in the package of
             22    plaintiffs that make up the MDL package and have them
             23    interpose a particular objection doesn't make a lot of sense.
             24    Why do that prematurely?         It's much better if Alabama
09:23:55     25    plaintiffs, and anyone else who wants to interpose objections,
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 12 of 26 PageID #:238

                                                                                                11

              1    can do that contemporaneously, which is what the sections of
              2    the preliminary approval agreement call for, and the Court can
              3    then have an opportunity to consider things in their totality,
              4    which is always the way that a court ought to proceed.
09:24:16      5               So I wanted to explain up front that nothing said
              6    here is critical of the Alabama plaintiffs because they're
              7    going to have every opportunity to voice whatever objections
              8    they may have, but it obviously makes much better sense to do
              9    that in a group, to do that in terms of any objections they
09:24:38     10    may interpose, any objections either Mississippi parties who
             11    are listening in, or anyone else in the -- there are some
             12    20 cases, as you know, besides the MDL itself.              If you look as
             13    those, they're listed as one of the exhibits here.                So I did
             14    want to cover that up front.
09:25:01     15               There's a second thing that I wanted to cover up
             16    front, and that is this:         As you know, I regrettably have been
             17    disabled from further proceedings.           What happened is that I --
             18    I went through my, carefully, my total calendar when I
             19    suffered stenosis that required surgery and that initially
09:25:31     20    called me -- called on me to vacate any statuses and other
             21    proceedings that were set for June, and then I had to go into
             22    July, and then August unfortunately.
             23               Nerves have their own timetable.           They tell you.
             24    What is it?     Man proposes, God disposes.          And regenerating
09:25:52     25    those, which was the offshoot of the stenosis, caused me to,
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 13 of 26 PageID #:239

                                                                                             12

              1    by dint of due force, to decide.           I went through my calendar,
              2    which fortunately, I don't know how fortunately, I worked at
              3    it for 37 years, so I had mine down to 150-some cases.
              4    Average calendar on our court per judge is something over 300.
09:26:22      5    And I went through them one by one, and I singled out those
              6    that would be treated if a judge passes away or a judge leaves
              7    the court personally, and I arranged to have all of those
              8    reassigned to my colleagues.
              9               I got myself down to a reducible minimum of maybe a
09:26:42     10    dozen cases that I had kept.          In every instance, they were --
             11    I had been told that the case had been settled, and it seemed
             12    to make very little sense to think about farming them out to
             13    one of my colleagues who didn't know anything about the case
             14    when I'd been living with it from day one, so I withheld those
09:27:03     15    simply pending the completion of settlement.
             16               By the end, after all this time -- well, regrettably,
             17    August arrived and the departure of my two law clerks by their
             18    tenure.    I had two incoming law clerks, and I had to call them
             19    up and say, you know, I warned you to read the actuarial
09:27:31     20    tables before you signed on to me, and I can't keep a promise
             21    that I'm not in a position to keep.            So I tried to make
             22    arrangements for them to get other clerkships, but in the
             23    meantime, I've been operating essentially without legal staff,
             24    although I have two invaluable people still with me.
09:27:51     25    Rosemary, whom you saw come in, has gotten a well-deserved
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 14 of 26 PageID #:240

                                                                                                   13

              1    promotion.     She's heading up our court reporter staff and
              2    doing a wonderful job on it.
              3                I have Carol Wing, here, as my courtroom deputy, and
              4    Mary Ann Braasch, as my invaluable secretary.              So she's been
09:28:11      5    pursuing these questions about what are you doing with your
              6    cases, you told me they're settled, settlements are
              7    implemented, but I got myself down to about five that were
              8    left.    And I said, wait a minute, we'll give them one last
              9    notice and if not, I'm sending them out, and I did.
09:28:28     10                I had one other case that I had tried, a case against
             11    the federal government, which in this instance because it was
             12    against the Postal Service had been tried to a jury.                The
             13    government isn't bound to have a jury trial unless it
             14    consents.
09:28:47     15                They ruled for the plaintiff, a disability claimant,
             16    and awarded some compensatory damages of a fair amount.                   But
             17    then the judge has the responsibility for equitable relief.
             18    So I had set October 5th, as chance would have it, as the date
             19    for responses to an opinion that I had issued that said here's
09:29:11     20    my calculation, which was very complicated, on equitable
             21    relief.    They came in on time.        I ruled on it.      So that one
             22    was gone, which left you, as I say, as the last leaf on the
             23    limb.
             24                And in a way, I'm happy to see you possibly go.                In
09:29:28     25    another way, I'm not happy to do it because that marks a
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 15 of 26 PageID #:241

                                                                                                 14

              1    retirement that I had not looked forward to, but I wanted to
              2    let you know about that.
              3               Now, there is one important adjunct to that.              If you
              4    look at the timetable, and I'm particularly talking about the
09:29:46      5    timetable for my ruling on final objections, it's very short.
              6    For you people to be filing a document down here which then,
              7    consistent with my procedure that I've had to set up with Mary
              8    Ann, has been a relay system in which she e-mails something to
              9    my daughter, who's a spectator here but who's a convenient
09:30:17     10    intermediary.      She delivers those to me.         I then have an
             11    opportunity to take a look at them.            When it's something I had
             12    dictated, we follow the same kind of relay system, but as you
             13    can see, that cuts short the amount of time, and it's a
             14    limited time, that I get for final ruling.
09:30:36     15               What I'm going to require the parties is that you
             16    file the documents that were called for here, but you also
             17    make delivery by FedEx or some means to my home because that's
             18    where I'm operating.        And so let me give you that information
             19    and make sure that that gets to me contemporaneously with
09:31:03     20    filing so that I have an ample opportunity to rule.
             21               My residence address is
             22
             23                                          .
             24
09:31:34     25                                                                              .
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 16 of 26 PageID #:242

                                                                                               15

              1               In any event, if you get that to me that way, you
              2    see, you're not going to have to go through security.                It's
              3    not going to have to get processed down here before it can
              4    even get to me, and that way, I'll have the maximum amount of
09:31:53      5    available time to consider the objections.
              6               So I want to make sure that that's something that
              7    gets done in terms of any objections, anything that I have to
              8    deal with after analysis.         That's going to be my opportunity
              9    for analysis.
09:32:09     10               Now, before I go on, is there anything else that you
             11    can think of just as purely a preliminary?
             12               MR. BERMAN:      Yes, your Honor, may I approach?
             13               THE COURT:     Surely.     First you've got to tell your
             14    name for the record and then again.
09:32:23     15               MR. BERMAN:      Steve Berman again, your Honor.
             16               THE COURT:     Yes.
             17               MR. BERMAN:      First of all, thank you for your remarks
             18    about our work in the case, and I'm glad that we confirmed
             19    your appointment in terms of our professionalism.
09:32:33     20               On the timing, we suggested a final approval date of
             21    February 19th.
             22               THE COURT:     Yes.
             23               MR. BERMAN:      And there's -- it's a holiday, so we
             24    made a mistake there.
09:32:43     25               THE COURT:     Oh, really.      That -- I knew there was
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 17 of 26 PageID #:243

                                                                                             16

              1    something wrong, yeah.
              2               MR. BERMAN:      So we're suggesting either the 23rd or
              3    the 27th, and that would give you more time to consider those
              4    objections as well.
09:32:54      5               THE COURT:     I knew that there was something
              6    suspicious about the 19th.         That's President's Day, right?
              7               MR. BERMAN:      Yes, correct.
              8               THE COURT:     That's what happened when we had
              9    presidents, and they decided to dishonor both of them by
09:33:12     10    making the 12th and the 22nd non-holidays in Congress's
             11    infinite wisdom.
             12               Let me take a look.        You're suggesting either what
             13    day?
             14               MR. BERMAN:      Either February 23rd or February 27th.
09:33:39     15               THE COURT:     The 23rd's a Friday.        Yeah, let's say the
             16    23rd.
             17               Now, let's take a look here at the preliminary
             18    approval order, which, as you see, I have -- well, you haven't
             19    seen it, but I have signed on to it physically, and I'm going
09:34:03     20    to change that to the 23rd, and I'm initialing opposite that
             21    line on Page 10.
             22               MR. BERMAN:      And it also appears on Page 9, your
             23    Honor.
             24               THE COURT:     Wait just a minute.        Page 12?
09:34:39     25               MR. BERMAN:      Page 9.
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 18 of 26 PageID #:244

                                                                                             17

              1               THE COURT:     Wait just a minute.        Why do I have only
              2    11 pages here?
              3               MR. BERMAN:      That's what I have, 11 pages.
              4               THE COURT:     Let me take a look at yours.
              5          (Tendered.)
              6               THE COURT:     Because Page 11 was your -- you've just
              7    given me 11 pages.
              8               MR. BERMAN:      Yes.
              9               THE COURT:     So what's Page 12?
09:35:27     10               MR. BERMAN:      There is no Page 12 in anything we have.
             11               THE COURT:     Nor mine.
             12               MR. BERMAN:      Okay.
             13               THE COURT:     So why do you refer to another page?
             14               MR. BERMAN:      I referred to Page 9.
09:35:35     15               THE COURT:     Oh, wait just a minute.
             16               Yes, yes, yes.      Thank you.      Let me initial that, too.
             17    Here you go.
             18           (Tendered.)
             19               THE COURT:     Okay.     Is there anything else on the
09:36:23     20    preliminary approval order?
             21               MR. BERMAN:      Not from the plaintiffs, your Honor.
             22               THE COURT:     Okay.     What we're going to do is to take
             23    a break now, give you enough time to read over the memorandum
             24    opinion and order, which, as I say, you've not seen before.
09:36:36     25               You'll find that there's nothing new in that
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 19 of 26 PageID #:245

                                                                                             18

              1    document.     Quite the contrary.       What it reflects is the fact
              2    that I, after due analysis, I have taken a look at each of
              3    those things.      I have found that in each instance, you've
              4    heard the adjectives that I've used because it is a thorough
09:36:55      5    job, and in each instance, I've simply confirmed that the
              6    signing on to the preliminary approval order is not just a
              7    matter of adding a signature at the point that the Court is
              8    obligated to sign.
              9                So let's take a break on that, and you'll tell me
09:37:15     10    when you're ready to resume, okay?
             11                MR. BERMAN:     Thank you, your Honor.
             12                THE COURT:    Thank you.      We're in recess.
             13          (Recess taken.)
             14                MR. COULTER:     Your Honor, this is Ben Coulter.
09:43:14     15                THE COURT:    Yes.
             16                MR. COULTER:     I just want to make sure that you were
             17    aware that we were still on the line.            I didn't want you to --
             18                THE COURT:    I'm sorry --
             19                MR. COULTER:     -- get the feeling that we were
             20    eavesdropping.
             21                THE COURT:      No, thank you.      You heard my comments
             22    about what I thought was a much more sensible and desirable
             23    procedure to consider objections because we're better off if
             24    we get everybody's input, and they will need to deal with any
09:43:39     25    objections that may be interposed of any type rather than
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 20 of 26 PageID #:246

                                                                                                  19

              1    duplicative.
              2               So no offense was intended at all in connection with
              3    the Alabama plaintiffs' effort.           Quite the contrary.       You have
              4    the full rights that are set up under the two sections of the
09:44:00      5    preliminary approval agreement.
              6               Okay.    Thank you.     But you're entitled to be off.
              7    Now, when the counsel come back in, you ought to leave your
              8    number with --
              9               THE CLERK:     They call me.
09:44:14     10               THE COURT:     Oh, they'll call you?        All right.         So
             11    Carol will take care of that with you.            Thank you.
             12               THE CLERK:     I'll call Ms. Fegan and then --
             13               MR. COULTER:      Okay.    I just want -- no offense taken
             14    incidentally, but I also wanted to just make sure that -- I
09:44:31     15    didn't want you to not know we were here on the line and --
             16               THE CLERK:     No, no.
             17               MR. COULTER:      -- have a personal conversation or
             18    something.     Okay.    Thank you very much.
             19               THE CLERK:     I could call Ms. Fegan, or everybody can
09:44:45     20    stay on the line and hold, you know, it's up to you.
             21               MR. COULTER:      All right.     I'm fine staying on the
             22    line.    I just wanted to -- didn't want to listen in
             23    inappropriately.       I'll just sit here at my desk and work on
             24    something else while I wait.
09:45:03     25               THE CLERK:     Okay.
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 21 of 26 PageID #:247

                                                                                             20

              1                MR. COULTER:     Thank you.
              2          (Recess taken.)
              3                THE COURT:    Recall the case, please.
              4                THE CLERK:    13 C 5795, In the Matter of Stericycle,
09:53:36      5    Inc., and MDL 2455.
              6                THE COURT:    Counsel, you don't have to repeat your
              7    appearances, of course.
              8                You've had an opportunity now to look at the
              9    memorandum opinion and order, which, as I have said, is -- it
09:53:51     10    might be regarded as collateral, but it plays an important
             11    collateral position because it demonstrates, I think and I
             12    believe, represents the Court's careful review and analysis of
             13    each of the sections, comments on their appropriateness, and
             14    really fleshes out, in a sense, the preliminary approval order
09:54:16     15    to show that it's really an order of the Court as -- I don't
             16    mean to contrast it, as contrasted in that sense with the
             17    submission that has been jointly made by the parties and that
             18    reflected Set 1 in the ultimate process that look forward to
             19    ultimate approval or non-approval.
09:54:40     20                So if any one of you has a comment or a question that
             21    you want to raise about the opinion in that supplemental
             22    position, I'd welcome that now.
             23                MR. BERMAN:     Thank you, your Honor.        We have three
             24    comments.
09:54:59     25                THE COURT:    Yes.
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 22 of 26 PageID #:248

                                                                                             21

              1               MR. BERMAN:      Okay.    And I have handwritten the
              2    comments if you want to see them so you could follow along.
              3               Do you want me to hand it up to Carol?
              4               THE COURT:     No, that's okay.       Tell me where they are.
09:55:09      5               MR. BERMAN:      Sure.    The first is on Page 2,
              6    Paragraph 6, where you wrote, "On March 12th, 2017, Hagens
              7    Berman filed a motion," it actually should be "Stericycle
              8    filed that motion."
              9               THE COURT:     Oh, yes.     Of course.     That's my fault.
09:55:29     10               And what I'll do is I'll have, rather than doing it
             11    with handwritten change, I'm going to have Mary Ann make that
             12    change so that the document, which, as you know, was lacking a
             13    manual signature, has my electronic signature, it will be in
             14    the form that we're talking about here.             So let me make a note
09:55:58     15    of that.    You're absolutely right.
             16               Now, it's interesting because if you'll look at that,
             17    I did not continue that in through my actual conclusion --
             18               MR. BERMAN:      Right, right.
             19               THE COURT:     -- which accurately stated that
09:56:35     20    Stericycle had filed that motion.
             21               MR. BERMAN:      Right.
             22               THE COURT:     And as I indicate, it has essentially
             23    been rendered moot rather than my saying withdraw it.                It was
             24    superseded.
09:56:50     25               What's the second item?
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 23 of 26 PageID #:249

                                                                                             22

              1               MR. BERMAN:      The second item is on the next page,
              2    Page 3.
              3               THE COURT:     Yes.
              4               MR. BERMAN:      In the 7th line down, your Honor, where
09:56:59      5    you wrote that you appointed Steve Berman as class
              6    representative, and I think you meant to say class counsel.
              7               THE COURT:     Yes, yes, yes.       That's -- matter of fact,
              8    I hate to say this, but who was it who said, "Even Homer hath
              9    been known to nod"?       In this instance, that was my wonderful
09:57:39     10    secretary, no, she's judicial assistant who did that one and I
             11    didn't catch it.       But thank you.      I had dictated class counsel
             12    and didn't catch it on the rewrite, but go ahead.
             13               MR. MESTER:      Your Honor, the third one is -- starts
             14    on Page 7 and continues on Page 8.           It's the item that you
09:57:57     15    referenced just earlier.
             16               We would ask that with respect to the Stericycle
             17    motion to reconsider that it be denied as moot without
             18    prejudice.
             19               THE COURT:     No, no.     There's no reason to deny it
09:58:23     20    without prejudice.
             21               MR. MESTER:      Well, with due respect, your Honor, our
             22    concern is this:       If this would all unravel --
             23               THE COURT:     In its form as it was tendered, it's
             24    moot.    That --
09:58:36     25               MR. MESTER:      Understood, your Honor.
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 24 of 26 PageID #:250

                                                                                              23

              1               THE COURT:     That's a given motion that is denied as
              2    moot.    That doesn't tell you anything about the future.
              3               MR. MESTER:      And I appreciate that, your Honor.            My
              4    concern, though, is 23(f) and the time period that's allowed
09:58:50      5    under 23(f) for the taking of an interlocutory appeal from a
              6    granting of class certification.
              7               You've stayed the case, or will be staying the case,
              8    assuming you grant preliminary approval.             The denial of the
              9    motion without prejudice would at least give us some argument
09:59:05     10    were this whole --
             11               THE COURT:     That's a legal consequence potentially,
             12    and I don't think that it really obviates the appropriateness
             13    of saying that motion is off the pad.            And to the extent that
             14    you have any occasion for let's say renewing it, you're going
09:59:26     15    to have to provide support for renewal, which means it gets
             16    looked at independently.
             17               So you're not -- you're not prejudiced at all by a
             18    flat-out denial.       I don't want to be in a position in which
             19    somehow there's an unintended consequence.             When something has
09:59:45     20    been superseded by time, which is what happened here, it's
             21    like I could have said withdrawal, but I didn't want to put
             22    the onus on you for that purpose.           It seems to me that it's
             23    perfectly appropriate to do it this way.
             24               MR. MESTER:      Can we just then, your Honor, for
10:00:03     25    purposes of clarification --
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 25 of 26 PageID #:251

                                                                                             24

              1               THE COURT:     Absolutely, you may.
              2               MR. MESTER:      -- have an indication on the record that
              3    the time period has stopped so that we're not deemed to be out
              4    of time in the event that the settlement were to unravel at
10:00:14      5    some point?
              6               THE COURT:     That's quite true, and it not being nunc
              7    pro tunc, it would be operative.           If you file a motion, I then
              8    take that motion on its face.
              9               MR. MESTER:      Thank you, your Honor.
10:00:25     10               THE COURT:     Okay.    So I'm going to make the two
             11    changes involved here, and you can -- as a matter of fact, I'm
             12    going to have Mary Ann do that now so that you can have a
             13    fully executed one in its present form because it has my
             14    electronic signature.
10:00:44     15               So, Beth, if you want to ask Mary Ann to come in,
             16    please.
             17          (Discussion held off the record.)
             18               THE COURT:     Okay.    Thank you, counsel.
             19               MR. BERMAN:      Thank you, your Honor.
10:01:31     20               MR. MESTER:      Thank you, your Honor.
             21               THE COURT:     So if you'll wait, Mary Ann will bring
             22    you replacement pages, and, Carol, that's for you as well.
             23               THE CLERK:     Right.
             24          (Pause.)
10:04:49     25               THE COURT:     Thank you, counsel.        I think that
           Case: 1:19-cv-01610 Document #: 50-6 Filed: 04/18/19 Page 26 of 26 PageID #:252

                                                                                             25

              1    concludes this morning's proceeding.            I very much appreciate
              2    your coming in, and we'll look forward to the future status.
              3               Thank you.
              4               MR. MESTER:      Thank you, your Honor.
10:05:00      5               MR. BERMAN:      Thank you, your Honor.
              6               THE CLERK:     Is the February 23rd hearing at 9:15
              7    also?
              8               THE COURT:     Yes, 9:15 on February 23rd.
              9          (Which were all the proceedings heard.)
             10                                    CERTIFICATE
             11          I certify that the foregoing is a correct transcript from
             12    the record of proceedings in the above-entitled matter.
             13    /s/Kathleen M. Fennell                   October 30, 2017
             14
                   Kathleen M. Fennell                            Date
10:05:16     15    Official Court Reporter
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
